               Case 2:19-cv-02565-CBM-AFM Document 54 Filed 02/21/20 Page 1 of 2 Page ID #:240



                             1   Willmore F. Holbrow III (Cal Bar No. 169688)
                                 Matthew L. Seror (Cal Bar No. 235043)
                             2   BUCHALTER, APC
                             3   1000 Wilshire Boulevard, Suite 1500
                                 Los Angeles, CA 90017-1730
                             4   Telephone: 213.891.0700
                             5   Fax: 213.896.0400
                                 Email: wholbrow@buchalter.com
                             6
                                 Attorney for Defendant Data Momma, LLC
                             7

                             8                         UNITED STATES DISTRICT COURT
                             9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                        10

                        11
                                 Compliancy Group, LLC                    Case No. 2:19-cv-02565-CBM-AFMx
                        12

                        13               Plaintiff,                       ORDER ON STIPULATION TO
                                                                          CONTINUE SETTLEMENT
                        14       v.                                       CONFERENCE AND DISCOVERY
                        15                                                COMPLETION DATES [52]
                                 Data Momma, LLC
                        16

                        17               Defendant.
                        18       Data Momma, LLC
                        19
                                         Counterclaimant,
                        20

                        21       v.
                        22       Compliancy Group, LLC
                        23
                                         Counterdefendant.
                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES



                                 BN 39385620v1
               Case 2:19-cv-02565-CBM-AFM Document 54 Filed 02/21/20 Page 2 of 2 Page ID #:241



                             1           Having reviewed and considered the stipulation of the parties to continue the settlement
                             2   conference completion date and the dates by which discovery must be completed, and for good
                             3   cause shown, the Court continues the deadlines previously set in this matter as follows:
                             4

                             5                         Event               Original Date        Proposed New Date
                             6            Settlement       Conference February 28, 2020        April 6, 2020
                             7            Completion Date
                             8            Fact Discovery Cut-Off:      April 15, 2020          June 1, 2020
                             9            Initial Expert Disclosure May 15, 2020               June 15, 2020
                        10                Deadline
                        11                Rebuttal Expert Disclosure June 15, 2020             July 3, 2020
                        12                Deadline
                        13                Expert Discovery Cut-Off:    June 30, 2020           July 15, 2020
                        14                Last Day to Hear Motions*    August 18, 2020         August 18, 2020
                        15                Pretrial Conference*         October 13, 2020        October 13, 2020
                        16                Trial*                       November 10, 2020       November 10, 2020
                        17               *These dates remain unchanged.
                        18

                        19       IT IS SO ORDERED
                        20       Dated: February 21, 2020
                        21                                                    The Honorable Consuelo B. Marshall
                                                                              United States District Judge
                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                                 2
                                 BN 39385620v1
